                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

ROGER W. PECKENPAUGH                                                                       PLAINTIFF

V.                              NO. 1:18CV00079 BSM-JTR

ANDREW SAUL,
Commissioner of Social Security Administration1                                         DEFENDANT

                             RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States Chief District Judge Brian S. Miller. You may file written objections

to all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Roger W. Peckenpaugh (“Peckenpaugh”), applied for disability

benefits on April 29, 2014, alleging disability beginning on April 22, 2008.2 (Tr. at


1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
2
  Peckenpaugh initiated a prior application for benefits that was ultimately denied on January 20, 2012.
(Tr. at 15). The ALJ in the instant case did not find cause to reopen that claim, so he explained that the
relevant time-period for the current application runs from January 21, 2012 (the day after the prior case
closed) through June 30, 2016 (Peckenpaugh’s date last insured). Id.
15). After conducting a hearing, the Administrative Law Judge (“ALJ”) denied his

application on April 26, 2017. (Tr. at 176-196). The Appeals Council reviewed the

claim and, on December 13, 2017, it remanded the case for another hearing, issuing

the following instructions:

               1) Proffer Exhibits 12F, 13F, 14F, 15F, 16F, and 17F;3
               2) Further evaluate the mental impairments with evidentiary
               findings and appropriate rationale;
               3) Give additional consideration to Maximum Residual
               Functional Capacity with evidentiary support for
               limitations, explaining the weight given to opinion evidence
               and evaluating non-treating source opinions; and
               4) Expand the record if warranted, incorporating limitations
               established in the record into the Maximum Residual
               Functional Capacity and have the vocational expert identity
               jobs and resolve any conflict.

(Tr. at 15, 197-200).

       A subsequent hearing was held on April 2, 2018, after which the ALJ denied

the claim for benefits. (Tr. at 15, 29). The Appeals Council denied Peckenpaugh’s

request for review on August 24, 2018. (Tr. at 1-6). Thus, the ALJ=s decision now

stands as the final decision of the Commissioner. Peckenpaugh has filed a Complaint

seeking judicial review from this Court.

       For the reasons stated below, the Court concludes that the Commissioner’s

decision should be affirmed.



3
  The Appeals Council determined that Exhibits 12F-17F had not been submitted by Peckenpaugh or his
attorney, and that the ALJ had not forwarded same to Peckenpaugh, which was error. (Tr. at 199). The
current ALJ did proffer the exhibits to Peckenpaugh. (Tr. at 476).
II. The Commissioner=s Decision:

      The ALJ found that Peckenpaugh had not engaged in substantial gainful

activity during the period from his alleged onset date of January 21, 2012 through

his date last insured of June 30, 2016 (Tr. at 18). At Step Two, the ALJ found that

Peckenpaugh has the following severe impairments: degenerative disc disease of the

lumbar spine and two surgeries, irritable bowel syndrome, chronic pain syndrome,

dysthymic disorder, anxiety disorder, and post-traumatic stress disorder. Id.

      After finding that Peckenpaugh’s impairments did not meet or equal a listed

impairment (Tr. at 18), the ALJ determined that Peckenpaugh had the residual

functional capacity (ARFC@) to perform the full range of sedentary work, except that:

(1) he should avoid exposure to hazards such as moving mechanical parts of

equipment, tools, or machinery, and avoid electrical shock and unprotected heights;

(2) he can understand, remember, and carry out simple job instructions; (3) he can

make decisions and judgments in simple work-related situations; (4) he can

occasionally respond appropriately to co-workers and supervisors, and incidental

contact is not required to perform the work; (5) he should not perform work where

interaction with the public is required; and (6) he can respond appropriately to minor

changes in the usual work routine. (Tr. at 20).

      The ALJ found that, based on his RFC, Peckenpaugh was unable to perform

any past relevant work. (Tr. at 27). At Step Five, the ALJ relied on the testimony of
a Vocational Expert ("VE") to find that, based on Peckenpaugh's age, education,

work experience and RFC, jobs existed in significant numbers in the national

economy that he could perform, including work as an addresser and a document

preparer. (Tr. at 29). Thus, the ALJ found that Peckenpaugh was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in


                                          4
the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477.

      B. Peckenpaugh=s Arguments on Appeal

      Peckenpaugh contends that substantial evidence does not support the ALJ=s

decision to deny benefits. He makes only one argument: that the ALJ did not

properly weigh the medical opinions with respect to mental impairments. After

reviewing the record as a whole, the Court concludes that the ALJ did not err in

denying benefits.

      Peckenpaugh sought mental health treatment in Nebraska a handful of times

in 2013. But at two visits that year, he had mostly normal mental status examinations

with normal speech, judgment, and insight. (Tr. at 563-569). Normal examination

findings are not indicative of disabling conditions. Gowell v. Apfel, 242 F.3d 793,

796 (8th Cir. 2001). The provider also attributed some of Peckenpaugh’s issues to

not having much structure in his day. (Tr. at 569). While Peckenpaugh did treat his

mental health impairments, he had long gaps in treatment. Also, the Court notes that

he missed three state-ordered consultative examination appointments, and he missed

15 psychiatric appointments from 2012 through 2015. (Tr. at 83, 565-620, 862-882).

The failure to seek regular and continuing treatment contradicts allegations of

                                         5
disability. See Gwathney v. Chater, 104 F.3d 1043, 1045 (8th Cir. 1997).

Peckenpaugh admitted in February 2014 that he had stopped seeing his psychiatrist.

(Tr. at 537). Furthermore, Peckenpaugh was occasionally non-compliant with his

medication, even though he stated that he was better when he was taking it. (Tr. at

564, 755, 795-798, 853, 881, 887). Impairments that are controllable or amenable to

treatment do not support a finding of total disability. Mittlestedt v. Apfel, 204 F.3d

847, 852 (8th Cir. 2000).

      While Peckenpaugh demonstrated some anger management issues, his

problems were largely situational, related to home life. (Doc. No. 10 at 3-4).

Moreover, at most of his mental health appointments, he had grossly normal mental

status examinations. (Tr. at 542, 560, 575, 620, 788, 848, 853).

      Dr. Samuel Hester, Ph.D., examined Peckenpaugh on March 16, 2017. (Tr. at

735-741). He did not review any records, but conducted a thorough examination and

listened to Peckenpaugh’s subjective complaints. He found that Peckenpaugh could

perform most daily activities autonomously, could communicate in an intelligent

manner, could cope with mental demands of work tasks, could concentrate on basic

tasks, and could complete work in an acceptable timeframe. (Tr. at 741). Dr. Hester

then filled out a check box form for residual functional capacity. He found mostly

mild limitations in understanding and judgment, and moderate limitations in

                                          6
interactions with others. (Tr. at 743-744). In only one area did Dr. Hester find a

marked limitation: in Peckenpaugh’s ability to interact appropriately with

supervisors (which limitation was addressed in the RFC). (Tr. at 744).

      Peckenpaugh asserts that the ALJ should have given Dr. Hester’s opinion

more weight, and that the one marked limitation translated to total disability. It is the

ALJ’s function to review all of the medical evidence and resolve conflicts among

the various treating and examining physicians. Wagner v. Astrue, 499 F.3d 842, 848

(8th Cir. 2007); Pearsall v. Massanari, 274 F.3d 1211, 1219 (8th Cir. 2001). The

interpretation of a physician’s findings is a factual matter left to the ALJ’s authority.

See Mabry v. Colvin, 815 F.3d 386, 391 (8th Cir. 2016). The ALJ gave Dr. Hester’s

opinion little weight, noting the opinion was inconsistent with normal mental status

examinations. (Tr. at 25). The ALJ pointed out that the opinion was largely based on

subjective complaints and not medical records. Id. The ALJ also compared Dr.

Hester’s opinion to those of the state-agency reviewing physicians, who found

moderate limitations in work activities (similar to Dr. Hester’s) but no marked

limitations. (Tr. at 155, 172).

      Even though the ALJ gave Dr. Hester’s opinion little weight, it is clear he

considered it, because the RFC is for simple work, which correlates closely with Dr.

Hester’s findings. (Tr. at 142). It included limitations on personal interactions at

                                           7
work, just like Dr. Hester suggested. The first ALJ gave a very short analysis of Dr.

Hester’s opinion, which troubled the Appeals Council: here the ALJ provided a

detailed summary, including specific RFC restrictions, and he gave good reasons for

giving the opinion little weight. (Tr. at 187-188); see Ingram v. Charter, 107 F. 3d

598, 602 (8th Cir. 1997)(an ALJ must give good reasons for rejecting a treating or

examining physician’s opinion). Dr. Hester’s opinion was not fully consistent with

the record, including Peckenpaugh’s non-compliance, missed appointments,

improvement with medication, and mostly normal mental status exams. Medical

opinions do not control in the face of other credible evidence in the record that

detracts from that opinion. Brown v. Astrue, 611 F.3d 941, 951 (8th Cir. 2010).

Moreover, even if the ALJ had given Dr. Hester’s opinion more weight, the RFC

would not have differed by much at all, because Dr. Hester did not suggest disabling

conditions. Hester assigned only one marked limitation out of ten possible areas,

which is not consistent with a more restrictive RFC.

      Finally, the Appeals Council directed that this ALJ expand the record if

necessary. In this case, the relevant time-period ended in 2016, so new consultative

examinations would have been unlikely to enhance the opinions already in the file.

As well, the medical evidence and available medical opinions were consistent, and

the RFC was based on all evidence in the record as a whole. Further development of

                                         8
the record was unwarranted.

IV.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that

Peckenpaugh was not disabled. The ALJ properly weighed the medical opinions and

he based his decision on a fully developed record.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

AFFIRMED and that the case be DISMISSED, with prejudice.

      DATED this 30th day of July, 2019.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                         9
